ORDER

PER CURIAM.
Defendant, Roger Robert Allen, appeals from the judgment entered on a jury verdict finding him guilty of statutory sodomy in the first degree, in violation of Section 566.062 RSMo (2000), on which he was sentenced to a term of thirty years imprisonment.
No error of law appeal’s and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).